DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.

Information Disclosure Statement

Applicant’s IDS from 12/10/2021 has been considered.  It is noted that two references noted in the IDS were missing, and were accordingly crossed out.
The instant Notice of Allowance is substantially identical from the Notice of Allowance from 9/5/2021, which is reproduced for the record.

Allowable Subject Matter

Claims 1, 9, 10 and 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance.  Applicant’s claim amendments overcome the rejections and objections of record.  Applicant further agreed to an Examiner’s amendment, as specified below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with David W. Staple on October 7, 2021.
The application has been amended as follows: 

-Cancel claims 11-13

-Re-write claim 9, line 1 as follows:

9. The composition of claim 1, where the compound is selected from 

-Re-write claim 10, line 1 as follows:

10. The composition of claim 1, wherein R2, R4, R5, R7, Z, A, L, and Y

-In claim 10, line 2, after “in the” insert –compounds-- 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627